Title: From Alexander Hamilton to Benjamin Brookes, 2 July 1799
From: Hamilton, Alexander
To: Brookes, Benjamin, Jr.


          
            Sir,
            N. York July 2d. 1799
          
          The time which you limited for Your self to repair to your station is expired. I presume you are on your way, but lest any unforeseen cause of delay shall have occurred I am now to inform You that your immediate presence at the station which has been assigned you is necessary—
          Yr. obt &
          Major Brooks
        